     Case 2:20-cv-02235-TLN-JDP Document 16 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL RIVERA,                                  Case No. 2:20-cv-02235-TLN-JDP (PC)
12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       THAT THIS ACTION BE DISMISSED FOR
13           v.                                        FAILURE TO PROSECUTE, FAILURE TO
                                                       COMPLY WITH COURT ORDERS, AND
14    RALPH DIAZ, et al.,                              FAILURE TO STATE A CLAIM
15                       Defendants.                   OBJECTIONS DUE WITHIN FOURTEEN
                                                       DAYS
16

17

18          On January 15, 2021, I screened plaintiff’s complaint, notified him that the complaint

19   failed to state a claim, and granted him sixty days to file an amended complaint. ECF No. 7.

20   Plaintiff subsequently filed a motion for reconsideration of the screening order, ECF No. 10,

21   which I denied on February 18, 2021, ECF No. 12. Plaintiff then filed a second motion for

22   reconsideration. ECF No. 13. The assigned district judge denied that motion on April 7, 2021.

23          On April 8, 2021, I ordered plaintiff to file an amended complaint by no later than May

24   10, 2021. ECF No. 15. I warned him that failure to comply with the April 8 order would result in

25   a recommendation that this action be dismissed. The deadline has passed, and plaintiff has

26   neither filed an amended complaint nor otherwise responded to the April 8, 2021 order.

27

28
                                                      1
     Case 2:20-cv-02235-TLN-JDP Document 16 Filed 07/21/21 Page 2 of 2


 1            Accordingly, it is hereby RECOMMENDED that:

 2            1. This action be dismissed for failure to prosecute, failure to comply with court orders,

 3   and failure to state a claim, for the reasons set forth in the January 15, 2021 order, see ECF No. 7;

 4   and

 5            2. the Clerk of Court be directed to close the case.

 6            These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days of

 8   being served with these findings and recommendations, any party may file written objections with

 9   the court. Such document should be captioned “Objections to Magistrate Judge’s Findings and

10   Recommendations,” and a copy must be served on each party. Any response to the objections

11   shall be served and filed within fourteen days after service of the objections. Failure to file

12   objections within the specified time may waive the right to appeal the District Court’s order. See

13   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998).

14
     IT IS SO ORDERED.
15

16
     Dated:      July 21, 2021
17                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
